Citation Nr: 1127356	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for a right knee disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right knee disorder was initially denied in a rating decision that was dated in March 1998.  The Veteran's claim was again denied in a rating decision that was dated in December 2003.  The Veteran was notified of these decisions and his appellate rights, but he did not perfect a timely appeal from either decision.

2.  The evidence received since the December 2003 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.


CONCLUSIONS OF LAW

1. The RO's rating decision in December 2003 that denied service connection for a right knee disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has been received to reopen the claim of service connection for a right knee disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the issue that is decided herein below, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  Further development required for the Veteran's other claims is addressed in the remand section of this decision.

New and Material Evidence

In a March 1998 rating decision, the RO denied service connection for the Veteran's right knee disorder because no right knee disorder was diagnosed at the VA examination dated in November 1997.  The evidence considered at that time included the Veteran's service treatment records and the November 1997 VA examination report.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Veteran sought to reopen his claim for service connection for a right knee disorder in October 2003.  Evidence included at that time included evidence previously considered as well as a VA treatment record showing an exam consistent with osteoarthritis.  The Veteran's claim was denied in a rating decision dated in December 2003 because no relationship between the Veteran's knee disorder and his service was shown.  The Veteran filed a Notice of Disagreement with this decision, but he did not perfect his appeal.  Thus, the December 2003 rating decision became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the December 2003 rating decision includes more recent VA treatment records, private treatment records, a lay statement from the Veteran's spouse, and a report of VA examination dated in December 2006.  A private treatment record dated in May 2006 reflects that the Veteran was diagnosed with degenerative joint disease of the right knee.  The VA examiner who performed the December 2006 VA examination also diagnosed osteoarthritis of the right knee.  At his VA examination the Veteran reported that he had pain in his knee since a 12 mile march that took place during his service.  There was no injury to the knee, but the knee began to swell and hurt.  The Veteran's wife asserted that the Veteran had problems with his right knee since his time in service.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

This evidence is new, insofar as it was not previously of record.  It is material because it provides a current diagnosis of right knee arthritis and a history of continuity of symptoms that shows a plausible link to service, neither of which was of record at the time of the prior denials.  It is therefore related to the unestablished facts that led to the prior denials and, considered with other evidence of record, it raises a reasonable possibility of substantiating the Veteran's claim.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened.  



REMAND

The appealed from rating decision in this case addressed the Veteran's claim for service connection for his right knee disorder on a direct basis.  Thus, the VA examination that was obtained in connection with the Veteran's claim addressed only whether the Veteran's right knee disorder was related to the right knee pain that the Veteran reported experiencing during his service.  However, on his VA Form 9 that was dated in December 2007, the Veteran wrote that he intended to claim service connection for his right knee secondary to his low back disability.  The Veteran alleged that his low back disability prevented him from exercising, which led him to become obese, and in turn caused him to develop arthritis in his right knee.  He submitted various internet articles addressing the relationship between obesity and arthritis.  Given that this theory of entitlement has not yet been addressed, a new VA examination is necessary to ascertain whether the Veteran's right knee arthritis was caused or aggravated by his low back disability.  

The Veteran's claim for TDIU is inextricably intertwined with his claim for service connection for a right knee disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The outcome of the Veteran's claim for service connection for his right knee disorder will determine whether disability attributable to the Veteran's right knee can be considered when determining his possible entitlement to TDIU.  Therefore, a determination as to whether the Veteran is entitled to service connection for his right knee disorder must be made prior to reaching a decision on his claim for TDIU.

Given the other needed development herein, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.The RO should contact the Veteran and request that he identify all treatment that he received for his right knee since November 2006.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a VA examination to determine whether the Veteran has a right knee disorder that was caused or aggravated by his service connected low back disorder.  The examiner must review the claims file in connection with the examination.  He or she should provide an opinion concerning whether it is at least as likely as not (at least 50 percent likely) that any diagnosed right knee disorder was caused or aggravated by the Veteran's degenerative joint disease of the lumbar spine.  The examiner should set forth a complete rationale for his or her conclusion in the report of examination.  In doing so, the examiner should specifically address the Veteran's contention that the physical limitations caused by his low back disability caused him to become obese and that this in turn caused him to develop osteoarthritis of the right knee.  

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


